DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on 11/15/2021. As directed by the amendment: claims 1, 4 – 7, 10 – 19, 22 – 28, and 32 have been amended, claims 2 and 9 have been cancelled, and claims 33 – 37 have been added.  Thus, claims 1, 3 – 8, and 10 – 37 are presently pending in this application.

Response to Arguments
Applicant’s arguments, see pages 16 – 25, filed 11/15/2021, with respect to claims 1, 3 – 8, and 10 – 32 have been fully considered and are persuasive.  The rejection of claims 1, 3 – 8, and 10 – 32 has been withdrawn. 

Claim Objections
All previous objections have been overcome by Applicant’s amendments filed on 11/15/2021.

Drawings
All previous objections have been overcome by Applicant’s amendments filed on 11/15/2021.

Claim Rejections - 35 USC § 112
All previous rejections have been overcome by Applicant’s amendments filed on 11/15/2021.

Allowable Subject Matter
Claims 1, 3 – 8, and 10 – 37 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts discovered during examination are Hirszowicz (U.S. 2009/0171278), Arkinstall (U.S. 2003/0220621), Gobel (U.S. 2007/0213661), Nestenborg (U.S. 7,122,025), and Clayton (U.S. 4,403,982).
Regarding claim 1, cited prior arts do not teach at least one gripping depression recessed into an outer surface of the catheter shaft, whereby to accommodate at least one finger of the patient during insertion of the catheter into the rectum or colon of the patient, wherein a distance between the catheter tip and the at least one gripping depression is equivalent to a correct and safe insertion depth of the catheter in the rectum or colon of the patient, such that the gripping depressions of the catheter, upon guiding the catheter in with the patient’s at least one finger disposed on the at least one gripping depression, are able to restrict the movement of the catheter when the at least one finger of the patient is disposed on the at least one gripping depression abut the anus, facilitating catheter insertion by a patient lacking sensitivity in the pelvic or anal region, whereby to avoid uncontrollably deep insertion of the catheter.
Regarding claim 33,  cited prior arts do not teach that the catheter shaft is equipped in the proximal, preanal region with at least one gripping depression recessed into an outer surface of the catheter shaft, whereby to each accommodate at least one finger of the patient during insertion of the catheter into the rectum or colon of the patient, wherein a distance between the catheter tip and the at least one gripping depression is equivalent to a correct and safe insertion depth of the catheter in the rectum or colon of the patient, characterized in that the at least one gripping depression of the catheter, upon guiding the catheter in with the at least one finger of the patient, are able to restrict the 
Regarding claim 35, cited prior arts do not teach that the catheter shaft is equipped in the proximal, preanal region with one, two or more gripping depressions to accommodate a user's finger each during insertion, whereby a distance between the catheter tip and the gripping depressions is equivalent to a correct and safe insertion depth of the catheter in the rectum or colon of the patient, wherein said one, two or more gripping depressions are disposed just proximally adjacent the proximal fixation line of the proximal end of the catheter balloon on the catheter shaft.
Regarding claim 36, cited prior arts do not teach that the catheter shaft is equipped in the proximal, preanal region with one, two or more gripping depressions to accommodate a user's finger each during insertion, whereby the distance between the catheter tip and the gripping depressions is equivalent to a correct and safe insertion depth of the catheter in the rectum or colon of the patient, and wherein the catheter shaft has a waist in the region of its transanal placement inside the anal canal.
Claims 3 – 8, 10 – 32, 34, and 37 are allowed due to their dependency on claims 1, 33 or 36.
Further, Applicant’s arguments and remarks filed on 11/15/2021 are adopted as part of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783       
ANH T. BUI
Examiner
Art Unit 3783

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783